 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
     ELHAM ROOHANI
 3
     Nevada Bar No. 12080
     CHRISTOPHER BURTON
 4
     Nevada Bar No. 12940
     501 Las Vegas Boulevard South; Suite 1100
 5
     Las Vegas, Nevada 89101
     Phone: 702-388-6336
 6
     Elham.Roohani@usdoj.gov
     Christopher.Burton4@usdoj.gov
 7
     Attorneys for the United States
 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
                                              -oOo-
10
     United States Of America,                         )   Case No. 2:17-cr-00073-APG -EJY
                       Plaintiff,                      )
11
                                                       )   Stipulation To Continue Sentencing
          vs.                                          )   (Second Request)
12
                                                       )
     Justin Anthony Fisher and                         )
13
     Joshua Ray Fisher,                                )
                       Defendants.                     )
14
                                                       )
15

16              IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A.

17   Trutanich, United States Attorney, District of Nevada, Elham Roohani, Assistant United

18   States Attorney, representing the United States of America, and Thomas Pitaro, Esq.,

19   representing the Defendant JUSTIN ANTHONY FISHER, and William Terry, Esq.,

20   representing the Defendant JOSHUA RAY FISHER that the sentencing in the above

21   captioned case, which is currently scheduled for February 6, 2020 at 2:00 pm, be continued

22   to a date and time convenient to this Court, preferably the week of March 3, 2020.

23   1.         Government counsel will be traveling out of the district on the currently set date.

24
                                                   1
 1   2.    Government counsel needs additional time to obtain victim impact statements from

 2         the live victims in this case for the Court’s consideration and to afford the victims

 3         their rights under the Crime Victim’s Rights Act. This includes facilitating their

 4         presence at sentencing if they so request, and obtaining restitution due to them.

 5   3.    Defense counsel for both defendants need additional time to obtain mitigation

 6         evidence for the Court’s consideration.

 7   4.    Due to the voluminous discovery in this case, as well as the fact that there are two

 8         defendants, the parties anticipate that the Probation Office would appreciate

 9         additional time to prepare the Pre-sentence Investigation Reports.

10   5.    The defendants are incarcerated but do not object to the continuance.

11   6.    This continuance is not sought for purposes of delay, but to allow for adequate time

12         to prepare for sentencing.

13   7.    Denial of this request could result in a miscarriage of justice, and the ends of justice

14         served by granting this request outweigh the best interest of the public and the

15         defendants in a speedy resolution to this case.

16   8.    The additional time requested by this stipulation is excludable in computing the time

17         pursuant to the Speedy Trial Act, 18 U.S.C. 3161 (h)(7)(A), and considering the

18         factors under 18 U.S.C. 3161(h)(7)(B)(i), (ii), and (iv).

19         DATED this 18th day of December, 2019.

20   NICHOLAS A. TRUTANICH
     United States Attorney
21     /s/                                                    /s/
     ELHAM ROOHANI                                     THOMAS PITARO
22   Assistant United States Attorney                  Counsel for Defendant Justin Fisher

23                                                            /s/
                                                       WILLIAM TERRY
24                                                     Counsel for Defendant Joshua Fisher
                                               2
 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 6                                            -oOo-
 7   United States Of America,                         )   Case No. 2:17-cr-00073-APG -EJY
                       Plaintiff,                      )
 8                                                     )   Findings and Order on Stipulation
          vs.                                          )
 9                                                     )
     Justin Anthony Fisher and                         )
10   Joshua Ray Fisher,                                )
                       Defendants.                     )
11                                                     )
                                                       )
12

13
                Based on the pending Stipulation between the defense and the government, and good
14
     cause appearing therefore, the Court hereby finds that:
15
     1.         Government counsel will be traveling out of the district on the currently set date.
16
     2.         Government counsel needs additional time to obtain victim impact statements from
17
                the live victims in this case for the Court’s consideration and to afford the victims
18
                their rights under the Crime Victim’s Rights Act. This includes facilitating their
19
                presence at sentencing if they so request, and obtaining restitution due to them.
20
     3.         Defense counsel for both defendants need additional time to obtain mitigation
21
                evidence for the Court’s consideration.
22

23

24
                                                   3
 1   4.     Due to the voluminous discovery in this case, as well as the fact that there are two

 2          defendants, the parties anticipate that the Probation Office would appreciate

 3          additional time to prepare the Pre-sentence Investigation Reports.

 4   5.     The defendants are incarcerated but do not object to the continuance.

 5   6.     This continuance is not sought for purposes of delay, but to allow for adequate time

 6          to prepare for sentencing.

 7   7.     Denial of this request could result in a miscarriage of justice, and the ends of justice

 8          served by granting this request outweigh the best interest of the public and the

 9          defendants in a speedy resolution to this case.

10   8.     The additional time requested by this stipulation is excludable in computing the time

11          pursuant to the Speedy Trial Act, 18 U.S.C. 3161 (h)(7)(A), and considering the

12          factors under 18 U.S.C. 3161(h)(7)(B)(i), (ii), and (iv).

13          THEREFORE, IT IS HEREBY ORDERED that the sentencings in the above-

14   captioned matters currently scheduled for February 6, 2020, respectfully, be vacated and

15   continued to a date and time convenient to this court, that is March 3, 2020 at 2:00 p.m. in
     courtroom 6C.
16                         18th day of December, 2019.
            DATED this _____

17

18

19                                               _______________________________
                                                 HONORABLE ANDREW P. GORDON
20                                               United States District Court Judge

21

22

23

24
                                                4
